Citation Nr: 0733230	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-40 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Whether the appellant has legal entitlement to accrued 
benefits.  

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.  

4.  Whether the appellant has legal entitlement to 
Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 2001 to June 
3, 2004.  He died June [redacted], 2004.  The appellant is his 
surviving spouse.  

This appeal arises from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  A January 2004 Medical Board Report indicates the veteran 
sustained a bilateral moderate sensorineural hearing loss, 
blunt nonpenetrating trauma to the left eye, and residual 
ocular damage resulting in cortical blindness secondary to 
brain trauma in service.  Service medical records indicate 
the veteran sustained surface shrapnel wounds to the left 
arm, resulting in scars.  

2.  The veteran's DD Form 214 reveals he was separated from 
the service on June 3, 2004.  

3.  His certificate of death lists his date of death as June 
[redacted], 2004.  The cause of death was craniocerebral trauma.  The 
manner of death was accidental.  The date of injury was June 
[redacted], 2004.  The injury occurred when the veteran lost control 
of the vehicle on a wet roadway and "T-boned" into an 
oncoming vehicle.  

4.  The appellant filed her claims for VA benefits in June 
2004.  

5.  A service-connected disability did not cause or 
contribute to the death of the veteran.  

6.  The veteran did not have a disability that was 
continuously rated totally disabling for a period of ten 
years or more immediately preceding death; he was not rated 
totally disabled continuously for more than five years from 
the date of discharge from service; nor was he a former  
prisoner of war.  

7.  The veteran did not have a permanent and total service-
connected disability, a permanent and total service-connected 
disability was not in existence at the date of the his death, 
and he did not die as a result of a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the death of the 
veteran is not warranted.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2007).  

2.  The criteria for an award of accrued benefits are not 
met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2007).  

3.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2007).  

4.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 is not established.  38  U.S.C.A. 
§§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807,  21.3020 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letter dated in August 2004, the RO satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate her claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records, his Certificate of Death 
and the post mortem report have been associated with the 
claims folder.  38 U.S.C.A. § 5103A.   As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the appellant will not be 
prejudiced as a result of the Board's adjudication of her 
claims.   

Service Connection for the Cause of the Veteran's Death

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  

Service medical records demonstrate that while the veteran 
was serving in Iraq he sustained wounds from a bomb blast in 
August 2003.  His injuries included trauma to the left eye, 
shrapnel wounds of the left arm and hearing loss.  The 
veteran was sent for a consult with a private ophthalmologist 
in September 2003.  His report indicates the veteran had 
findings consistent with blunt trauma resulting in choroidal 
hemorrhage with rupture into the retina and vitreous.  The 
ophthalmologist concluded the veteran had profound loss of 
vision with normal papillary response, which demonstrated 
cortical visual blindness from brain trauma in addition to 
his ocular findings.  A January 2004 Medical Evaluation 
Proceeding recommended the veteran be separated from the 
service.  His medical disorders included bilateral moderate 
sensorineural hearing loss, a blunt nonpenetrating contusion 
injury of the left eye, residuals of ocular damage, and 
cortical blindness secondary to brain trauma.  

The veteran's DD Form 214 reveals he was separated from the 
service on June 3, 2004.  He was awarded a Purple Heart and 
Army Commendation Medal.  He was honorably discharged due to 
permanent disability.  

The veteran's Certificate of Death indicates he died on June 
[redacted], 2004.  The immediate cause of death was listed as 
craniocerebral trauma.  The manner of death was checked as 
accidental.  The date of injury was listed as June [redacted], 2004.  
His injury occurred when the driver lost control of the 
vehicle on a wet roadway and T-boned into an oncoming 
vehicle.  An autopsy was performed.  

The Medical Examiners Report noted the following findings:  
History of decedent being restrained driver, skid and T-boned 
on roadway; craniocerebral trauma with scalp hematoma, 
massive right subdural hematoma, direct contusion of the 
right temporal lobe of brain and small aortic laceration with 
moderate right hemothorax.  The conclusion was that the 
anatomic findings at autopsy and investigation information 
available, indicated the veteran died as a result of 
craniocerebral trauma sustained in a motor vehicle accident.  

The RO in a rating decision after the veteran's death granted 
service connection for blast injury to the left eye with 
cortical blindness and bilateral hearing loss.  The RO 
assigned a 30 percent rating for the vision loss in the left 
eye and a non-compensable rating for the bilateral hearing 
loss.  The Board has reviewed the veterans' service medical 
records and concludes that service connection should also be 
granted for scars of the left arm.  Based on the description 
noted on the veteran's service records, however, a 
noncompensable rating would be warranted for these scars.  No 
other abnormality of the left arm was noted.  In combination 
the veterans' service connected disabilities were rated as 30 
percent disabling.  There is no evidence demonstrating the 
veteran had any other service connected disabilities.  

The appellant appeared and gave testimony before the 
undersigned Veterans Law Judge in June 2007.  She asserted 
the veteran's reaction time was slowed by his injuries 
received in Iraq.  The appellant's representative stated that 
the veteran had no peripheral vision.  (T-4).  The appellant 
testified that she believed that if the veteran had gone to 
the Department of Motor Vehicles (DMV) he probably would not 
have been given a license.  (T-5).  After his injuries she 
had taken him places because she was concerned about his 
driving in Austin with a lot of traffic.  His vision and 
hearing were altered.  The appellant's representative 
indicated that the appellant was going to call the DMV and 
ask if the veteran's injuries would have disqualified him 
from having a drivers license.  In addition, he asked that VA 
request a medical opinion as to whether the veteran's 
disabilities contributed to the veteran's death.  (T-13).  

The facts are not in dispute in this case, the primary cause 
of the veteran's death were injuries he received in a motor 
vehicle accident.  The appellant contends that his service-
connected disabilities contributed to his death.  The 
regulations are clear that determinations as to the cause of 
death are to be based on the exercise of sound judgment, 
without recourse to speculation.  

The autopsy report clearly indicates the injuries sustained 
in the accident caused the veteran's death.  There is no 
indication in the report of the medical examiner or on the 
certificate of death that either his blindness in the left 
eye or hearing impairment played a role in his death.  

The appellant's representative has requested that VA ask for 
a medical opinion.  Requesting a medical opinion in this case 
would be asking a medical profession to speculate about the 
facts of the case.  The appellant has not presented any 
evidence which supports her contention that the veteran would 
not have been issued a drivers license based on his loss of 
vision in the left eye.  There is also no indication in 
medical records that the veteran had loss of depth 
perception.  The assertions of the appellant are unsupported.  
While she is competent to report the actions of the veteran 
which she observed, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  There is nothing in the record which indicates 
the appellant was present in the vehicle and observed the 
veteran's actions prior to the accident.  In fact, she 
testified she was notified of the accident after the fact.  
Her assertions that his service-connected disabilities 
contributed to his accident are not based on observation but 
speculation.  

While Board views her claim with the utmost sympathy there is 
no basis in the record for concluding the veteran's left eye 
vision loss, hearing loss or scars of the left arm played a 
contributory role in the motor vehicle accident.  The facts 
are that he was driving on wet pavement and loss control of 
his vehicle which was then struck by another motor vehicle.  

The Board has concluded the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  

Accrued Benefits

Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and service members' 
indemnity) authorized under laws administered by VA, to which 
a payee was entitled at his death under existing ratings or 
decision, or those based on evidence in the file at date of 
death, and due and unpaid will, upon the death of such 
person, be paid as follows: (1) Upon the death of the veteran 
to the living person first listed as follows:(i) His or her 
spouse...38 C.F.R. § 3.1000 (2007).  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000 
(2007).  

The controlling factors in this case are the date the veteran 
was separated from the service, the effective date of service 
connection for his disabilities, and the date of the 
veteran's death.  As the veteran was separated from the 
service on June 3, 2004, and the veteran died on June [redacted], 
2004, there were no VA compensation benefits due and owing to 
the veteran on the date of his death.  The pertinent facts 
are as follows.  

On June 3, 2004, the veteran was separated from the service.  
His claims for service connection were received on June 10, 
2004.  The veteran's Certificate of Death reveals he died on 
June [redacted], 2004.  The appellant filed her claim for accrued 
benefits in July 2004, within the one year period for making 
application for accrued benefits.  38 C.F.R. § 3.1000 (2007).  

Accrued benefits are only those to which an individual was 
entitled at death under existing ratings and decisions, or 
those based on evidence in the file at date of death and due 
and unpaid.  The "individual," at least in this case, is the 
veteran himself.  Jones v. West, 136 F.3d 1296, 1299 (Fed, 
Cir. 1998), cert. denied, 525 U.S. 834 (1998).  The appellant 
is only eligible for accrued benefits to which the veteran 
was entitled at the date of his death.  The appellant's claim 
for accrued benefits is "derivative of" the claims of the 
veteran and, by statute, the appellant takes the veteran's 
claims as they stood on the date of his death.  Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

In an August 2004 rating decision, the RO granted service 
connection (for accrued benefits purposes) for blast injury 
to the left eye and hearing loss.  The next question is when 
benefits based on the grant of service connection would be 
payable; and when payment of VA compensation to the veteran 
would have terminated due to the veteran's death.  

The effective date of service connection in this instance is 
the day following separation from active service as provided 
by 38 C.F.R. § 3.400(b)(2)(i) which is June 4, 2004.  The 
regulations provide that the date of payment would be the 
first day of the month following the effective date of 
service connection, that would be July 1, 2004.  38 C.F.R. 
§ 3.31 (2007).  And the regulations provide that reduction 
of, or discontinuance of an award due to death, is the last 
day of the month before the death, that is the last day of 
May 2004.  38 C.F.R. § 3.500(g)(2007).  As any VA 
compensation due to veteran would be discontinued on the last 
day of May 2004, and any benefits due to service connection 
were not payable until July 1, 2004, there are no VA benefits 
due and owing.  The Board also considered the exception found 
at 38 C.F.R. § 3.20 (c)(1) which provides that in the event a 
surviving spouse is not entitled to VA death benefits for the 
month of death, they shall be entitled to a benefit for that 
month in an amount equal to that amount of compensation the 
veteran would have received for that month but for his death.  
Since no VA benefits were payable until July 1, 2004, that 
exception is not applicable.  

As there were no VA benefits due and owing to the veteran, 
the appellant lacks legal entitlement to VA accrued benefits.  
Accordingly, this aspect of the appeal must be denied.  

Dependents and Indemnity Compensation under 38 U.S.C.A. 
§ 1318

A surviving spouse may establish entitlement to Dependency 
and Indemnity Compensation (DIC) where it is shown that the 
veteran's death was not the result of willful misconduct, and 
at the time of death, the veteran was receiving, or entitled  
to receive, compensation for a service-connected disability 
and meets the following criteria: that the veteran was 
continuously rated totally disabled for the 10 years  
immediately preceding death; that the veteran was rated 
totally disabled upon separation from service, was 
continuously so rated, and died at least five years after  
separation from service; or that the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) 
(2007).

In this case, the veteran's service-connected disabilities 
were rated in combination as 30 percent disabling, effective 
June 4, 2004. That rating continued until his death on June 
[redacted], 2004, a period of less than one month.  His service-
connected disabilities were not continuously rated by VA to 
be totally disabling for a period of ten years or more 
immediately preceding his death.  Nor were the veteran's 
disabilities continuously rated totally disabling for a 
period more than 5 years from the date of discharge from 
service.  Lastly, the veteran was not a former prisoner of 
war.  As such, benefits are not warranted under 38 U.S.C.A. 
§ 1318.  

Dependents' Educational Assistance (DEA), Chapter 35

For the purpose of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, the child, the spouse, or surviving 
spouse of a veteran will have basic eligibility if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and has a permanent 
total service-connected disability, or a permanent total 
service-connected disability was in existence at the date of 
the veteran's death, or the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. § 3.807 (2007).  

The synopsis of the pertinent regulation above clearly set 
out that eligibility for DEA requires that the appellant's 
spouse have had a permanent total disability at the time of 
death or died due to service-connected disability (that is, 
the cause of death has been service connected).  

At the time of his death, the veteran did not have a 
permanent total disability.  In addition, as is established 
in this decision, service connection for the cause of his 
death has not been demonstrated.  Eligibility for DEA 
benefits, accordingly, is denied as a matter of law.  

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claim 
for educational assistance must be denied because it is 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to VA accrued benefits is denied.  

Entitlement to Dependents and Indemnity Compensation under 
38 U.S.C.A. § 1318 is denied.  

Entitlement to VA Dependents' Educational Assistance (DEA), 
under Chapter 35, is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


